

Exhibit 10.1

 
AMENDMENT NO. 6
 
THIS AMENDMENT NO. 6 (this “Amendment”) dated as of October 29, 2010, is entered
into among CONMED RECEIVABLES CORPORATION (“Seller”), CONMED CORPORATION
(“Parent”), as initial Servicer, BANK OF AMERICA, N.A. (together with any other
financial institution hereafter party hereto, each a “Purchaser” and
collectively, the “Purchasers”) and BANK OF AMERICA, N.A., as administrator for
Purchasers (in such capacity, the “Administrator”).  Capitalized terms used
herein without definition shall have the meanings ascribed thereto in Appendix A
of the Receivables Purchase Agreement, referred to below.
 
PRELIMINARY STATEMENTS
 
A.           Reference is made to that certain Amended and Restated Receivables
Purchase Agreement dated as of October 23, 2003 among Seller, Parent, Purchasers
and Administrator (as amended, restated, supplemented or otherwise modified from
time to time, the “Receivables Purchase Agreement”).
 
B.           The parties hereto have agreed to amend certain provisions of the
Receivables Purchase Agreement upon the terms and conditions set forth herein.
 
SECTION 1.  Amendments to Receivables Purchase Agreement.  Upon the satisfaction
of the conditions precedent set forth in Section 2 hereof, the parties hereto
hereby agree to amend the Receivables Purchase Agreement to delete the
definition of “Commitment Termination Date” set forth in Appendix A and
substitute the following therefor:
 
“Commitment Termination Date” means April 1, 2011, as such date may be extended
from time to time with the consent of the parties to the Agreement.
 
SECTION 2.  Conditions Precedent.  The effectiveness of this Amendment is
subject to the conditions precedent that the Administrator shall have received a
duly executed counterpart to this Amendment from each of the Seller, the Parent
and the Purchaser.
 
SECTION 3.  Representations and Warranties.  Each of the parties hereto hereby
represents and warrants to each other, as to itself that:
 
(a)           this Amendment constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors' rights generally and by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law; and
 
(b)           on the date hereof, before and after giving effect to this
Amendment, no Liquidation Event has occurred and is continuing.
 

 
 

--------------------------------------------------------------------------------

 

SECTION 4.  Reference to and Effect on the Transaction Documents.
 
(a)           Upon the effectiveness of this Amendment, (i) each reference in
the Receivables Purchase Agreement to “this Receivables Purchase Agreement”,
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import shall
mean and be a reference to the Receivables Purchase Agreement as amended or
otherwise modified hereby and (ii) each reference to the Receivables Purchase
Agreement in any other Transaction Document or any other document, instrument or
agreement executed and/or delivered in connection therewith, shall mean and be a
reference to the Receivables Purchase Agreement as amended or otherwise modified
hereby.
 
(b)           Except as specifically amended, terminated or otherwise modified
above, the terms and conditions of the Receivables Purchase Agreement, of all
other Transaction Documents and any other documents, instruments and agreements
executed and/or delivered in connection therewith, shall remain in full force
and effect and are hereby ratified and confirmed.
 
(c)           The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Seller, Parent,
Purchasers and Administrator under the Receivables Purchase Agreement or any
other Transaction Document or any other document, instrument or agreement
executed in connection therewith, nor constitute a waiver of any provision
contained therein, in each case except as specifically set forth herein.
 
SECTION 5.  Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.
 
SECTION 5.  GOVERNING LAW.
 
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.
 
SECTION 6.  Headings.  Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
 
[Remainder of Page Deliberately Left Blank]
 


 

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first above written.



 
CONMED RECEIVABLES CORPORATION, as Seller
 
       
By:
/s/  Robert D. Shallish Jr.
   
Name:  Robert D. Shallish, Jr.
   
Title:  V.P. Finance & CFO
 
 
 
 
CONMED CORPORATION, as initial Servicer
 
       
By:
/s/  Robert D. Shallish Jr.
   
Name:  Robert D. Shallish, Jr.
   
Title:  V.P. Finance & CFO

 
 
 
Signature Page to Amendment No. 6
 
 
 

--------------------------------------------------------------------------------

 
 
 

       
BANK OF AMERICA, N.A., as Purchaser
 
       
By:
/s/ Michael W. Brunner
   
Name:  Michael W. Brunner
   
Title: Senior Vice President
 
 
 
 
BANK OF AMERICA, N.A., as Administrator
 
       
By:
/s/ Michael W. Brunner
   
Name:  Michael W. Brunner
   
Title: Senior Vice President


 
 
 
 
Signature Page to Amendment No. 6